U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                               No. ACM 39716
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                      Grabel P.M. GUERRERO
           Airman First Class (E-3), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                        Decided 18 November 2020
                          ________________________

Military Judge: John C. Degnan.
Approved sentence: Dishonorable discharge, confinement for 60 months,
forfeiture of all pay and allowances, and reduction to E-1. Sentence ad-
judged 27 March 2019 by GCM convened at Fairchild Air Force Base,
Washington.
For Appellant: Major Yolanda D. Miller, USAF.
For Appellee: Lieutenant Colonel Brian C. Mason, USAF; Major Jessica
L. Delaney, USAF; Mary Ellen Payne, Esquire.
Before MINK, KEY, and ANNEXSTAD, Appellate Military Judges.
Senior Judge MINK delivered the opinion of the court, in which Judge
Key and Judge Annexstad joined.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                            ________________________

MINK, Senior Judge:
   A military judge sitting as a general court-martial convicted Appellant, in
accordance with his pleas and a pretrial agreement (PTA), of two specifications
                    United States v. Guerrero, No. ACM 39716


of knowingly and wrongfully possessing child pornography in violation of Arti-
cle 134, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 934. 1,2 The mil-
itary judge sentenced Appellant to a dishonorable discharge, confinement for
five years, forfeiture of all pay and allowances, and reduction to the grade of
E-1. Consistent with the terms of the PTA, the convening authority approved
only 60 months of confinement, but otherwise approved the sentence as ad-
judged.
   The sole issue raised by Appellant on appeal is whether he is entitled to
sentence relief because the record of trial is incomplete and defective. We find
no error that materially prejudiced Appellant’s substantial rights. We affirm
the findings and sentence.
                                   I. BACKGROUND
    In the summer of 2017, Appellant met EM, an adult female, on a dating
application. When the two met in person, EM viewed Appellant’s cell phone
and saw what she estimated was more than 100 photographs and videos of
child pornography on the phone. The photographs and videos depicted what
EM believed to be pre-pubescent girls performing sexual acts or in sexually
suggestive poses. EM asked Appellant why he had the images and he said that
he “was into it because it was taboo.” EM reported Appellant to the National
Center for Missing and Exploited Children (NCMEC). After confirming that
Appellant was a member of the Air Force and stationed at Fairchild Air Force
Base, NCMEC contacted the Air Force Office of Special Investigations
(AFOSI).
    During their investigation, AFOSI agents interviewed Appellant, who
waived his Article 31, UCMJ, 10 U.S.C. § 831, rights, admitted to possessing
and viewing child pornography, and admitted that he knew his conduct was
wrongful. A search of Appellant’s digital devices by AFOSI revealed more than
1,000 videos and images of suspected child pornography. NCMEC matched 78
of the photographs and 21 of the videos to its database of known and suspected
child victims of sexual abuse. AFOSI analyzed an additional 54 images and
videos that Appellant stipulated were child pornography. In addition to the
digital images and videos of child pornography, Appellant also possessed five




1 Appellant’s case was referred to trial prior to 1 January 2019; therefore, all references
in this opinion to the Uniform Code of Military Justice and the Rules for Courts-Mar-
tial (R.C.M.) are to the Manual for Courts-Martial, United States (2016 ed.).
2In addition, four specifications of knowingly and wrongfully possessing child pornog-
raphy in violation of Article 134, UCMJ, 10 U.S.C. § 934, were withdrawn prior to the
court-martial and dismissed with prejudice after announcement of the sentence.


                                            2
                  United States v. Guerrero, No. ACM 39716


printed images of child pornography in a binder which was seized from his
dormitory room.
    Following the conclusion of Appellant’s court-martial, the detailed court re-
porter transcribed the proceedings and assembled the record of trial. In accord-
ance with Rule for Courts-Martial (R.C.M.) 1103(i)(1)(A), the trial counsel ex-
amined the record of trial and certified that it was accurate and complete. The
trial defense counsel also examined the record of trial in accordance with
R.C.M. 1103(i)(1)(B) and raised no concern about its accuracy or completeness,
either at that time or when clemency matters were submitted. On 29 April
2019, the detailed court reporter signed the “Attestation of the Transcript.”
The military judge authenticated the record of trial on 7 May 2019. See R.C.M.
1104(a)(2)(A).
                                II. DISCUSSION
    On appeal, for the first time, Appellant asserts that the record of trial is
incomplete or defective because the detailed court reporter did not include the
following attestation language in the “Attestation of the Transcript”:
       I hereby attest and affirm that I reviewed the transcript of this
       record in its entirety and that it is an accurate reflection of the
       proceeding of the court. I used For the Record Gold (FTR) version
       ___ and Dragon Naturally Speaking (DNS) version ___ to tran-
       scribe this.
See Air Force Manual (AFMAN) 51-203, Records of Trial, Figure A4.2 (4 Sep.
2018), which also provides guidance on assembling records of trial. We find this
omission to be insubstantial.
   1. Law
   Whether a record of trial is complete is a question of law we review de novo.
United States v. Davenport, 73 M.J. 373, 376 (C.A.A.F. 2014) (citation omitted).
“Article 54(c)(1), UCMJ, 10 U.S.C. § 854(c)(1), requires a ‘complete’ record of
the proceedings and testimony to be prepared for any general court-martial
resulting in a punitive discharge.” United States v. Lovely, 73 M.J. 658, 676
(A.F. Ct. Crim. App. 2014).
    “[T]he threshold question is ‘whether the omitted material was substan-
tial,’ either qualitatively or quantitatively.” Davenport, 73 M.J. at 377 (quoting
United States v. Lashley, 14 M.J. 7, 9 (C.M.A. 1982)) (additional citation omit-
ted). Each case is analyzed individually to decide whether an omission is sub-
stantial. United States v. Abrams, 50 M.J. 361, 363 (C.A.A.F. 1999). “A sub-
stantial omission renders a record of trial incomplete and raises a presumption
of prejudice that the Government must rebut.” United States v. Henry, 53 M.J.
108, 111 (C.A.A.F. 2000) (citing United States v. McCullah, 11 M.J. 234, 237


                                        3
                  United States v. Guerrero, No. ACM 39716


(C.M.A. 1981)) (additional citations omitted). “Insubstantial omissions from a
record of trial do not raise a presumption of prejudice or affect that record’s
characterization as a complete one.” Id.
   Rule for Courts-Martial 1104(a)(1) states: “A record [of trial] is authenti-
cated by the signature of a person specified in this rule who thereby declares
that the record accurately reports the proceedings.” In a general court-martial,
“the military judge present at the end of the proceedings shall authenticate the
record of trial, or that portion over which the military judge presided.” R.C.M.
1104(a)(2)(A).
   2. Analysis
    As noted above, the detailed court reporter signed a document labeled “At-
testation of the Transcript” on 29 April 2019. However, Appellant contends
that the court reporter failed to fulfill his sworn duties by not including the
attestation language from AFMAN 51-203, thereby calling into question the
reliability of the court-martial record. As a result, Appellant requests that we
reassess Appellant’s sentence to “a level not exceeding that permissible in a
trial reported by a nonverbatim transcript.” In support of his position, Appel-
lant cites United States v. Gray, 7 M.J. 296, 298 (C.M.A 1979), where the
United States Court of Military Appeals, the predecessor to the United States
Court of Appeals for the Armed Forces, found the omission of the transcript of
a sidebar conversation between the military judge and counsel involving a rul-
ing by the military judge to be substantial and therefore authorized reassess-
ment.
    As the Government correctly points out, neither the Uniform Code of Mili-
tary Justice nor the Rules for Courts-Martial require that the court reporter
attest to the transcript. In fact, there is no legal requirement either in statute
or case law requiring that the court reporter attest to the transcript. The only
requirement for such attestation language is contained in AFMAN 51-203,
which by its own terms implements standardization of procedures to ensure
records of trial “meet basic legal requirements while adequately preserving the
court-martial proceedings for appellate review.” AFMAN 51-203, ¶ 1.1. In ac-
cordance with R.C.M. 1104(a), the military judge who presided over Appel-
lant’s entire court-martial was required to authenticate the record of trial as
accurately reflecting the proceedings. The military judge did so. Except for the
missing attestation language, Appellant has identified no other omission in the
record of trial and we find none. We hold that that the omission of the attesta-
tion language is insubstantial, that the record of trial is complete, and Appel-
lant is entitled to no relief.
    Even assuming arguendo that the omission of the attestation language was
either qualitatively or quantitatively “substantial,” Appellant does not claim


                                        4
                  United States v. Guerrero, No. ACM 39716


that he was prejudiced by the omission, nor does he raise a presumption of
prejudice the Government would have to rebut. See Henry, 53 M.J. at 111. In
short, the missing attestation language does not affect this court’s ability to
review Appellant’s record of trial and does not prejudice Appellant in any way.
                               III. CONCLUSION
     The approved findings and sentence are correct in law and fact, and no
error materially prejudicial to the substantial rights of Appellant occurred. Ar-
ticles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the find-
ings and the sentence are AFFIRMED.


                     FOR THE COURT



                     CAROL K. JOYCE
                     Clerk of the Court




                                       5